



WARNING

Prohibitions under the
Child, Youth and Family Services Act
, 2017, S.O. 2017, c.14, Sched. 1 apply to this
    decision:

Prohibition re identifying child

87(8)
No
    person shall publish or make public information that has the effect of
    identifying a child who is a witness at or a participant in a hearing or the
    subject of a proceeding, or the childs parent or foster parent or a member of
    the childs family.

Prohibition re identifying person charged

87(9)
The court may make an order prohibiting the publication of information that has
    the effect of identifying a person charged with an offence under this Part.

Transcript

87(10)
No
    person except a party or a partys lawyer shall be given a copy of a transcript
    of the hearing, unless the court orders otherwise.



Offences re publication

142(3)
A person who contravenes subsection 87 (8) or 134 (11) (publication
    of identifying information) or an order prohibiting publication made under
    clause 87 (7) (c) or subsection 87 (9), and a director, officer or employee of
    a corporation who authorizes, permits or concurs in such a contravention by the
    corporation, is guilty of an offence and on conviction is liable to a fine of
    not more than $10,000 or to imprisonment for a term of not more than three
    years, or to both.





COURT OF APPEAL FOR ONTARIO

CITATION: P.Y. v. Catholic Children's Aid
    Society of Toronto, 2021 ONCA 248

DATE: 20210419

DOCKET: C68909

Fairburn A.C.J.O., Tulloch and
    Miller JJ.A.

BETWEEN

P.Y. and A.Y.

Plaintiffs (Appellants)

and

The Catholic Childrens Aid
    Society of Toronto et al.

Defendants (Respondents)

P.Y., acting in person

A.Y., acting in person

Carole Jenkins, for the respondents The
    Catholic Childrens Aid Society of Toronto, Mary McConville, Janice Robinson
    and Rena Knox

Domenico Polla, for the respondents Her
    Majesty the Queen in Right of Ontario, The Office of the Childrens Lawyer of
    Toronto and Katherine Kavassalis

Sean Dewart and Ruben Lindy, for the
    respondent Frances Ann Gregory

Susan M. Sack, for the respondent Fatma
    A. Khalid

Charles Sinclair, for the respondent
    Haeley Gaber-Katz

Logan Crowell, for the respondent The
    Hospital for Sick Children

Daniel Bassili, for the respondent
    Conseil Scolaire Catholique Mon Avenir

Heard: in writing

On
    appeal from the judgment of Justice Frederick L. Myers of the Superior Court of
    Justice, dated October 30, 2020, with reasons reported at 2020 ONSC 6660.

COSTS ENDORSEMENT

[1]

This court issued reasons on March 16, 2021, dismissing the appeal from
    the dismissal of the action against the remaining defendants as being frivolous
    and vexatious, pursuant to r. 2.1.01 of the
Rules of Civil
    Procedure
, R.R.O. 1990, Reg. 194.

[2]

The appellants did not respond to
    the communication request sent by the counsel for the following respondents:
    The Catholic Childrens Aid Society of Toronto, Mary McConville, Janice
    Robinson, and Rena Knox. As such, they were unable to arrive at an agreement.

[3]

We have reviewed the written submissions provided by the parties. The
    respondents, The Catholic Childrens Aid Society of Toronto, Mary McConville,
    Janice Robinson, and Rena Knox, seek partial indemnity costs in the amount of $2,344.75.
    The respondent, The Hospital for Sick Children, seeks partial indemnity costs
    in the amount of $1,062.88. Lastly, the appellants request that there be no
    order for costs.

[4]

The requested partial indemnity costs are reasonable. We order that the
    appellants shall pay to the respondents, The Catholic Childrens Aid Society of
    Toronto, Mary McConville, Janice Robinson, and Rena Knox, costs in the amount
    of $2,344.75. We also order that the appellants shall pay to the respondent, The
    Hospital for Sick Children, costs in the amount of $1,062.88. All costs are
    inclusive of disbursements and applicable taxes.

Fairburn A.C.J.O.

M. Tulloch J.A.

B.W. Miller J.A.


